Title: To Thomas Jefferson from Patrick Gibson, 27 January 1809
From: Gibson, Patrick,Jefferson, George
To: Jefferson, Thomas


                  
                     Sir, 
                     Richmond 27th. January ’09
                  
                  We received yesterday your favor of the 23d. and this day obtain’d from Mr. Venable the amount of your note say $8000—from this deduct the several sums noted in your letter amounting to $2127.16 leaves a balance of $5872.84. for which we enclose you a check of the Bank of Columbia, as we understand some difficulty might arise on placing the amounts you direct to the credit of Mr. Dinsmore & Mr Neilson on account of their signatures not being known, we have placed the whole say $1000. to your credit in our bank; your check in their favor will be paid on demand—we have given a separate note for the amount of the Interest—we beg leave to observe that should Mrs. Tabb not find it convenient to renew the note at the expiration of the six months, it will certainly be done thro the bank we are respectfully 
                  Yours,
                  
                     Gibson & Jefferson 
                     
                  
               